Citation Nr: 0514369	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  98-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for phlebitis and 
cellulitis of the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from December 1961 to August 
1962, and was a member of the Arizona Army National Guard 
from June 1955 to December 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  

The Board notes that the veteran requested a personal hearing 
to be conducted in Washington, DC, in March 1998 and February 
2001.  He also requested a personal hearing to be conducted 
at a local VA office in December 2001.  He was notified of 
the time, date, and location of his scheduled hearing in a 
January 2003 letter.  In January 2003, the veteran withdrew 
his request for a personal hearing.  In December 2003, the 
veteran was sent a letter of clarification to determine if 
his request for a personal hearing remained outstanding.  The 
veteran indicated that he did not wish to have a personal 
hearing.  There are no additional hearing requests of record.

The veteran's claim was previously before the Board, and in 
an April 2004 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDING OF FACT

The veteran is not shown to have phlebitis and cellulitis of 
the right leg that is etiologically related to a lightning 
strike while performing active duty for training or inactive 
duty training, or otherwise related to active service.  




CONCLUSION OF LAW

Phlebitis and cellulitis of the right leg were not incurred 
in or aggravated by a period of active duty for training, 
inactive duty training, or active service.  38 U.S.C.A. §§ 
101(21)(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 2001 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 2001 statement of the case and 
supplemental statements of the case issued in December 2002, 
January 2003, and February 2005, the RO notified the veteran 
of regulations pertinent to service connection claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  

In a April 2004 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  He was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA examination and outpatient 
treatment records.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the February 2001 RO decision was made after November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until April 2004.  The Court held that an 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini at 22, 23.  VA must 
provide notice, consistent with the requirements of 
§ 5103(a), 3.159(b), and Quartuccio, supra, that informs the 
veteran of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, that the veteran is to provide, and that the veteran 
provide any evidence in his possession that pertains to the 
claims.  The Board finds that the veteran received such 
notice in April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in April 2004 was not 
given prior to the February 2001 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the February 2005 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports: and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2004).


In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
phlebitis and cellulitis of the right leg.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of in-service phlebitis and 
cellulitis of the right leg, the veteran's service medical 
records contain no complaints, treatment, or diagnosis of 
phlebitis and cellulitis of the right leg, or any other right 
leg disorder.  In addition, there is no evidence that the 
veteran was struck by lightening during active service.  At 
separation in June 1962, the veteran denied having any cramps 
in his legs or problems with his knees or feet.  On 
examination, his lower extremities and vascular systems were 
"normal." 

In a May 1998 statement, C.T.M. asserted that he was the 
commanding officer of HQ Company, 158th Battle Group, Arizona 
Army National Guard in 1959.  He stated that while on a field 
bivouac from August 25 to 28, 1959, two enlisted soldiers in 
the communications platoon were struck by lightening.  He 
indicated that the veteran was one of those soldiers.  He 
maintained that the veteran was taken to an aid station, 
examined by a physician, held overnight, and returned to duty 
the next morning.  In July 1998, the Arizona Army National 
Guard indicated that they have no records pertaining to the 
veteran on file.  

With respect to evidence of a current disability, in a May 
1998 report, A.T.Y., M.D. noted the veteran's complaints of 
back pain that radiated down the right leg.  Obvious 
phlebitis in his right leg was noted, though Dr. Y. indicated 
that he did not have any of the veteran's medical records or 
his current studies.  He further stated that the veteran 
exhibited evidence that he had phlebitis in the right leg 
caused by degenerative disc disease and generalized 
degenerative changes.  Dr. Y. opined that while it was 
possible that a lightening strike could have affected the 
veteran's body adversely, it was not completely possible to 
state.  He asserted that lightening strikes could cause 
damage to tissues and organs without having it show up until 
later; however, there was no one pattern that would document 
deterioration as a result of lightening strikes.  He 
maintained that generally, if a lightening strike was severe, 
the veteran would have some physical findings that could be 
identified.  Dr. Y. opined that to connect a lightening 
strike to conditions manifest years later was "speculative" 
and could only be stated if there was no other evidence of 
injury.  The fact that the veteran had cellulitis in his 
right leg was vascular and related to his circulation.  How 
this was related to a lightening strike, it was not possible 
to connect.  Ultimately, Dr. Y. stated that while the veteran 
believed that his injuries were related to a lightening 
strike, it could only be speculated that it was one of the 
possible causes.  

In an October 1998 follow-up report, Dr. Y. stated he could 
find nothing else to attribute unilateral phlebitis and 
cellulitis to other than the veteran's history that he was 
struck by lightening and that the lightening bolt exited his 
right leg.  He noted that it was known that electrical 
injuries were hard to pinpoint and there was often damage to 
parts of the body and tissue that could not be determined at 
the time of the injury.  

In November 2000, the veteran underwent a VA neurological 
examination.  The examiner noted that the veteran's claims 
folder was not available for review; however, medical records 
brought by the veteran to the examination were reportedly 
reviewed.  The veteran described the inservice lightening 
strike, reported that he did not remember any immediate 
sequelae; and was not hospitalized at that time.  He stated 
that the lightening went down his right upper extremity, 
through his spine, and exited his right lower extremity.  
Following an examination, the examiner diagnosed bilateral 
peripheral neuropathy, a known sequelae of electrocution 
injuries.  However, he also stated that the veteran's 
neuropathy appeared to be bilateral, and that there were many 
possible causes of peripheral neuropathy.  Following further 
examination including laboratory testing, the examiner in an 
addendum, stated that that the veteran had diffuse sensory 
polyneuropathy of unknown etiology, but he stated further 
that since it was bilateral and diffuse, it was not 
consistent with the focal neuropathies typically seen with 
electrocution and lightening.  

The RO requested further clarifying medical opinion in that 
the above referenced VA examination did not specifically 
indicate that the examiner had reviewed the veteran's claims 
folder, and the examiner expressed no opinion regarding the 
veteran's phlebitis and cellulitis.  In a January 2001 
addendum, the VA examiner, noted that he had reviewed the 
ratings chart.  The examiner noted that he suspected that the 
veteran had peripheral vascular disease which is the more 
common etiology of ulceration along with neuropathy.  The 
examiner stated further that, as Dr. Y. had suggested, had 
the veteran's lightening strike been significant enough to 
cause muscle and/or soft tissue injury, he would not have 
returned to work and would have to have been hospitalized.  
Further, the examiner stated that it was difficult to 
postulate that the veteran would have late sequelae as a 
result of a lightening strike.  Particularly, the venous 
ultrasound showed venous insufficiency rather than thrombosis 
or clotting which would be the more likely etiology.  While 
the correlation with a lightening strike was possible, it was 
certainly not an etiology that would be high on the primary 
list.  In addition, the examiner stated that the neuropathy 
condition that the veteran exhibited was bilateral and not 
consistent with a lightening strike.  He opined that there 
was equivocal evidence that the veteran's disorder was 
related to a lightening strike, although not impossible.  He 
recommended further testing, but opined that the probable 
cause might still be difficult to determine.  

With respect to an objective medical opinion linking the 
veteran's phlebitis and cellulitis of the right leg to a 
lightening strike during active service, or otherwise related 
to the veteran's military service, the Board finds the 
medical nexus opinions to indicate only a speculative 
relationship between the veteran's current phlebitis and 
cellulitis, and the inservice lightening strike.  In May 
1998, Dr. Y. stated that it could only be "speculated" that 
lightening was one of the possible causes of his right leg 
disorder.  In October 1998, Dr. Y. however, indicated that he 
could find no other etiology of the veteran's phlebitis and 
cellulitis except a lightening strike.  The November 2000 VA 
examiner opined that there were many possible causes of the 
veteran's peripheral neuropathy.  In January 2001, he 
indicated that while a lightening strike was the possible 
etiology of the veteran's disorder, it was certainly not an 
etiology that would be high on the primary list.  Notably, 
Dr. Y.'s second opinion which appears to be more certain than 
the first opinion, clearly is premised on the presentation of 
unilateral phlebitis and cellulitis.  However, the VA 
examiner, who has had the benefit of review of the veteran's 
entire record, has clearly indicated that the veteran has 
bilateral and diffuse polyneuropathy and suspected peripheral 
vascular disease which was the more common etiology of 
ulceration with neuropathy.  Dr. Y.'s opinions contain no 
comment as to the evidence of a disease process affecting the 
veteran's bilateral lower extremities.  

The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  In the present case, the Board 
finds that the first opinion offered by Dr. Y. and the VA 
examiner opinion in January 2001 to indicate only a 
speculative relationship between the claimed disorders and 
the lightening strike, and thus, inadequate to establish a 
nexus to the veteran's service.  Notably, the VA examiner who 
had access to all of the relevant lay and medical evidence in 
this case found only equivocal evidence of a relationship.  
Further, the Board finds Dr. Y.'s second opinion to be 
inadequate and incomplete, and not based on a thorough review 
of the pertinent evidence of record.  As such, service 
connection is not warranted on the basis of those opinions.  

To the extent that the veteran contends that he has phlebitis 
and cellulitis of the right leg that is related to active 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for phlebitis and cellulitis of the right 
leg is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


